Case 19-34574-KRH              Doc 236      Filed 11/21/19 Entered 11/21/19 12:02:10                    Desc Main
                                           Document      Page 1 of 6




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

 In re:                                                                Case No.
                                    1
             LeClairRyan PLLC,                                         19-34574-KRH

             Debtor                                                    Chapter
                                                                       7


                               TRUSTEE’S OBJECTION TO CLAIM 2
                             OF BANKDIRECT CAPITAL FINANCE, LLC

            Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

 7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

 estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

 referenced Chapter 7 case (the “Case”), through counsel, hereby files this objection (the

 “Objection”) seeking to disallow claim 2 (“Claim 2”) of BankDirect Capital Finance, LLC (

 “BD”) on the basis that the claim is overstated, and asserts a secured claim when in essence it is,

 at best, a partially secured claim and a general unsecured claim. Accordingly, the Trustee moves

 this Court, pursuant to §§ 105, 502, and 503 of title 11 of the United States Code (as amended, the

 “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy




 1
   The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
 the last four digits of the Debtor’s federal tax identification number are 2451.
     Jeffrey N. Rothleder, Esq. (VSB No. 91468)                         Paula S. Beran, Esq. (Va. Bar No. 34679)
     Squire Patton Boggs (US) LLP                                     David N. Tabakin, Esq. (Va. Bar No. 82709)
     2550 M Street NW                                                                    Tavenner & Beran, PLC
                                                                            20 North Eighth Street, Second Floor
     Washington, DC 20037
                                                                                      Richmond, Virginia 23219
     Telephone: (202) 457.6462                                                        Telephone: (804) 783-8300
     Telecopy: (202) 457.6315                                                          Telecopy: (804) 783-0178
     Email: jeffrey.rothleder@squirepb.com                                        Email: pberan@tb-lawfirm.com
                                                                                       dtabakin@tb-lawfirm.com

                    Counsel to Lynn L. Tavenner, Liquidating Trustee of the MSW Liquidating Trust
Case 19-34574-KRH          Doc 236       Filed 11/21/19 Entered 11/21/19 12:02:10         Desc Main
                                        Document      Page 2 of 6




 Rules”), and Local Bankruptcy Rule 3007-1, for an order, granting the relief sought by this

 Objection, and in support thereof states as follows:

                                         Jurisdiction and Venue

        1.        The United States Bankruptcy Court for the Eastern District of Virginia (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.        This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        Procedural Background

        4.        On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

 Code”). Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the Debtor operated as a debtor-

 in-possession.

        5.        On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

 September 26, 2019 (the “September 26 Hearing”), the Court denied the Motion to Convert.

 However, per agreement between the Debtor, the United States Trustee, and ABL Alliance, LLLP

 (the “Lender”), the Debtor’s bankruptcy case was converted to a case under Chapter 7 of the

 Bankruptcy Code on October 4, 2019 (the “Conversion Date”).

        6.        Upon conversion, Lynn L. Tavenner was appointed interim trustee, and she

 continues to serve in that capacity.



                                                   2
Case 19-34574-KRH         Doc 236     Filed 11/21/19 Entered 11/21/19 12:02:10             Desc Main
                                     Document      Page 3 of 6




        7.      On the Conversion Date, the Trustee filed the Trustee’s Motion for Use of Cash

 Collateral and Grant of Adequate Protection Related Thereto and Memorandum in Support

 Thereof (the “Cash Collateral Motion”). ECF No. 143.

        8.      The Trustee also filed her Motion for Immediate Authority to Operate Certain

 Aspects of Debtor’s Business for a Limited Period and to Shorten Notice Thereof, and

 Memorandum in Support Thereof (the “Operation Motion”) on the Conversion Date. ECF No.

 144.

        9.      On the Conversion Date, the Court entered the Chapter 7 Trustee’s First Interim

 Order (I) Authorizing Use of Prepetition Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C.

 §§ 361 and 363, and (II) Granting Adequate Protection and Related Relief to Prepetition Senior

 Secured Lenders, ECF No. 151, granting the relief sought in the Cash Collateral Motion, as well

 as the Interim Order Authorizing Trustee to Operate Certain Aspects of Debtor’s Business for a

 Limited Period (the “Immediate Authority Order”), ECF No. 155, grating the Trustee the

 authority to continue the Wind-Down Operations (as defined in the Operation Motion).

                                    OBJECTION TO CLAIM

        10.     By this Objection, the Trustee seeks entry of an order, pursuant to Bankruptcy Code

 §§ 105(a), 502, and 503, Bankruptcy Rule 3007, and Local Bankruptcy Rule 3007-1, disallowing

 Claim 2. The basis for this Objection is that the claim is overstated, and that BD has failed to

 provide sufficient documentation to substantiate its claim. Claim 2 also asserted as a secured claim

 when in essence it is, at best, a partially secured claim and a general unsecured claim. The Trustee,

 therefore, requests that Claim 2 be disallowed until such time as BD has provided the requisite




                                                  3
Case 19-34574-KRH           Doc 236    Filed 11/21/19 Entered 11/21/19 12:02:10            Desc Main
                                      Document      Page 4 of 6




 documentation to allow this Court to determine (a) the value of BD’s collateral and (b) the amount

 of BD’s deficiency claim.

                                  RESERVATION OF RIGHTS

        11.     The Trustee reserves the right to further object to any and all claims, whether or not

 the subject of this Objection, for allowance and/or distribution purposes, and on any other grounds.

 Furthermore, the Trustee reserves the right to modify, supplement, and/or amend this Objection as

 it pertains to any Claim or Claimant herein.

                                  NOTICE AND PROCEDURE

        12.     Notice of this Objection has been provided to BD, the Core Parties, the 2002 List

 as defined in the Order Establishing Certain Notice, Case Management and Administrative

 Procedures, ECF. No. 38, and to parties-in-interest. The Trustee submits that the following

 methods of service upon the Claimant should be deemed by the Court to constitute due and

 sufficient service of this Objection: (a) by first class mail, postage prepaid and/or electronic

 delivery, on the signatory of the Claimant’s proof of claim form or other representative identified

 in the proof of claim form or any attachment thereto; and, (b) by electronic delivery to any counsel

 that has appeared on the Claimant’s behalf in the Debtor’s bankruptcy Case and receives ECF

 notices from this Court.

                      COMPLIANCE WITH BANKRUPTCY RULE 3007

        13.     This Objection complies with Bankruptcy Rule 3007(e).




                                                  4
Case 19-34574-KRH        Doc 236     Filed 11/21/19 Entered 11/21/19 12:02:10             Desc Main
                                    Document      Page 5 of 6




                           WAIVER OF MEMORANDUM OF LAW

        14.     Pursuant to Local Bankruptcy Rule 9013-1(G), and because there are no novel

 issues of law presented in the Objection, the Trustee requests that the requirement that all motions

 be accompanied by a written memorandum of law be waived.

                                       NO PRIOR RELIEF

        15.     No previous request for the relief sought herein has been made to this Court or any

 other court.

        WHEREFORE, the Trustee respectfully requests that the Court enter an Order sustaining

 this Objection and granting such other and further relief as the Court deems appropriate.

                                        Respectfully submitted,

                                        LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: November 21, 2019              By: /s/Paula S. Beran
  Richmond, Virginia                    Paula S. Beran, Esquire (VSB No. 34679)
                                        PBeran@TB-LawFirm.com
                                        David N. Tabakin, Esquire (VSB No. 82709)
                                        DTabakin@TB-LawFirm.com
                                        Tavenner & Beran, PLC
                                        20 North 8th Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 783-8300
                                        Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  5
Case 19-34574-KRH        Doc 236    Filed 11/21/19 Entered 11/21/19 12:02:10            Desc Main
                                   Document      Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of November 2019, a true copy of the foregoing
 Response was sent by electronic delivery to BD, the Core Parties, the 2002 List as defined in the
 Order Establishing Certain Notice, Case Management and Administrative Procedures, ECF. No.
 38, and to parties-in-interest:

  Robert B. Van Arsdale, Esquire                 Kevin J. Funk, Esquire
  Office of the United States Trustee            Durrette Arkema Gerson & Gill PC
  701 East Broad Street, Room 4304               1111 East Main Street, 16th Floor
  Richmond, Virginia 23219                       Richmond, Virginia 23219
                                                 Email: kfunk@dagglaw.com

  BankDirect Capital Finance                     BankDirect Capital Finance
  150 North Field Drive, Suite 190               c/o Richard Twardowski, VP, Portfolio Mgmt.
  Lake Forest, IL 60045                          150 North Field Drive, Suite 190
  Email: rtwardowski@bankdirectcapital.com       Lake Forest, IL 60045
                                                 Email: rtwardowski@bankdirectcapital.com


                                             /s/ Paula S. Beran          ____
                                             Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 6
